Title: From Abigail Smith Adams to Harriet Welsh, 1 August 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy August 1st 1816
				
				I embrace the earliest oppertunity, after receiving the inclosed, of forwarding it to you; I received a Letter at the same time. William & Family I find are gone, but C had not heard from them after they left the city. She does not Say to me when She expects to Sit out for Quincy—I presume she has been more particular to you. I have Letters from England to the 9th of June, entertaining as usual, I cannot spair them for so long a journey as wiscasset yet, an other Royal Marriage on foot between the Duke of Glostester and the Princess Mary. the Duke is her own Cousin, and she the handsome Princess you have some times heard me speak of, as being different in complexion Eyes & person from the rest of the Royal Family. when I was in England some thirty years since, these personages were then Children of ten & Eleven years of Age, now turnd of forty. the attachment is however Said to be of long Standing, and what is of great value, mr A writes, that the Duke has a very good character & is much respected by the Nation—It is said the Queen intends to give up public Life and have no more to do with the fatigues of a court, and that the Princess Charlott will hold the ostensible station, and have drawing Rooms upon a less formal plan, and the hoop is to be consignd only to crownd Heads—as a distinguishing mark—&c &c So much for all this folly—I come to that of our own Country—mrs Marston held a party at her House on Monday Eve’g at which were Present the P——t & Lady officers of the Independent, and other distinguished personages—and on Tuesday Mrs Millar gave a party at which were present, most of the Gentry of Q——y and this Evening, the Revd P. Whitney & Lady give a party at their House and tomorrow there is to be a large Party at the Neponset Hotell—will you be allarmd to hear, that the P. & Lady have & are to attend them all?I have not heard the History of your voyage, nor a Syllable from you—empty comes the Saturday mail and empty it goes in the morning—I hear Eliza Guile is in a poor way I am allarmd for her—my Love to your Sister. I wish I could run in and see you all—how is little miss since her return? mr C. is not yet gone, nor mr d. poor Souls they linger here, not knowing how, yet wishing to depart. I beleive however they have taken passage in a vessel soon to sail. The more I see of C. the more pleased I am with him—it was not very judicious to wind the web round him, from which he cannot escape nor do I beleive he wishes to, altho the attainment of his wishes must be defered, tho hope defered maketh the Heart sick, we are told, and it makes him grow thin—dear Harriet do you burn this and never let it be known that it was written by your / Friend
				
					A—
				
				
			